DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of the species corresponding to zirconium and oxygen in the reply filed on 2/18/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/22.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 10-13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Askin et al. (US 2008/0241573) in light of Anderson et al. (US 6,285,816).
Claims 1-5 and :  Askin teaches a process of forming a self-cleaning aluminum apparatus (i.e. claimed metal-containing apparatus) (Abst.)., comprising the steps of: providing an aluminum substrate (Abst.; ¶ 0020), oxidizing the aluminum substrate by heating the substrate to form an oxide layer having a thickness of less than 800 nm (¶¶ 0021, 0058); and bonding a photocatalytic layer to the oxide film (¶¶ 0039, 0053, Abst.).  
With respect to the oxide layer thickness, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected an oxide film thickness of less than 200 nm with the predictable expectation of success.
Askin teaches that the photocatalytic layer may be any suitable material and may be formed in any suitable manner, such as by sol deposition of nanoparticles (¶ 0053), but fails to disclose the use of zirconium oxide nanoparticles to form a nanoporous photocatalytic layer.  Anderson teaches a process of forming a photocatalytic layer on an oxide material (4:22-5:32) wherein the photocatalytic layer is formed by dipping the substrate in a sol comprising nanoparticulate zirconia having a particle size of 4-10 nm to form a layer of the sol (4:22-5:32) and thermally sintering the layer to form a nanoporous film having a thickness of 40-500 nm (7:66-8:9) and a porosity of 45-55% (4:22-42).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the process of Anderson as the method of forming a photocatalytic film in Askin as Askin does not limit the process for forming such a film and Anderson teaches a suitable process for forming said film.

Claim 10:  Anderson teaches the nanoparticles have a size of 4-10 nm.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a size of 3-8 nm with the predictable expectation of success.
Claims 11-13:  Anderson teaches that multiple zirconia layers are deposited having a thickness of 40-500 nm (7:66-8:8; Table 1).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Askin and Anderson in light of Joos et al. (J Mater Sci 41, pp. 8086-8092).
Claim 6:  Anderson fails to teach a porosity of about 26%.  However, Joos teaches a process of forming a nanoporous zirconia layer by sintering a sol of nanoparticles (Abst.) and explains that the porosity of the layer is determined by the sintering temperature (Table 1).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a porosity of 26% depending on the desired porosity by adjusting the sintering temperature with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712